Citation Nr: 1046939	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to May 1992 and 
from September 2004 to November 2005.  There is evidence of 
additional inactive duty in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans 
Law Judge at the RO in April 2009.  A transcript of the hearing 
is in the claims folder.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus were before the Board in October 2009, 
when entitlement to service connection was established for these 
disabilities.  

The claim for service connection for a left knee disability was 
also before the Board in October 2009, but was remanded for 
additional development.  The requested development has been 
completed, and the appeal has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  During active service, the Veteran was treated for a 
contusion of the left knee in August 1989; the remaining service 
treatment records are negative for any follow up treatment or 
additional complaints, and a medical examination conducted six 
months prior to discharge found that the lower extremities were 
normal.  

2.  National Guard records from March 1995 show that the Veteran 
reported knee pain from an unknown cause that began in 1994; 
additional post service medical records show that the Veteran 
underwent left knee arthroscopy in February 1996 for 
chondromalacia. 

3.  Neither the medical evidence nor the Veteran's statements 
show continuity of symptomatology between discharge from active 
service and the diagnosis of a left knee disability, and medical 
opinion finds that the Veteran's current left knee chondromalacia 
is not related to active service.  

4.  The Veteran does not contend and the evidence does not show 
that the Veterans' left knee disability was aggravated during his 
second period of active service; he reports treatment for only 
symptomatic pain during this period without additional injury. 


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.306(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2010). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

In this case, Veteran status has been established and is not at 
issue.  The Veteran was provided with a letter in January 2006 
that contained all of the notification required by 38 C.F.R. 
§ 3.159, as defined by Pelegrini.  This letter also contained the 
second and third elements of the notification required by 
Dingess.  Finally, a March 2006 letter provided the Veteran with 
the remaining notice required by Dingess.  These letters were 
provided to the Veteran prior to the initial adjudication of his 
claims.  The Board concludes that the duty to notify has been 
met.  

The Board further concludes that the duty to assist has also been 
met.  The Veteran's service treatment records have been obtained.  
Private medical records and VA treatment records have been 
obtained, and the Veteran stated in November 2010 that the 
private records sought by the October 2009 remand were 
unavailable.  He has been afforded appropriate VA examinations, 
and the VA examiners have offered opinions relevant to the 
current issue.  The Veteran appeared at a hearing before the 
Board in April 2009.  There is no indication that there is any 
relevant evidence outstanding in this claim, and the Board will 
proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed a left knee disability 
as a result of active service.  He argues that the frequent jumps 
he made from the cab of his truck to the ground damaged his knee, 
and he further argues that an August 1989 contusion to his left 
knee may have resulted in his current disability. 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records from his 
first period of active duty shows that his March 1984 entrance 
examination found that his lower extremities were normal.  

August 1989 treatment records show that the Veteran complained of 
a left knee injury that had occurred one day ago.  He had been 
getting into a car and hit his knee on the metal frame.  On 
examination, there was no swelling and no deformity.  The Veteran 
was positive for pain on palpation and there was slight 
discoloration.  The assessment was a contusion of the left knee.  
There is no record of any follow up treatment for this injury.  

A November 1991 Report of Medical Examination found that the 
lower extremities were normal.  

Medical records from after the Veteran's discharge from active 
service, when he was a member in the National Guard, includes a 
March 1995 Report of Medical History.  This shows that the 
Veteran answered "yes" to a history of "trick" or locked knee.  
The narrative summary said that the Veteran reported periodic 
knee pain due to periodic locked left knee.  This had occurred 
since 1994, and the cause was unknown.  The lower extremities 
were noted to be normal on clinical evaluation.

A September 1999 Report of Medical Examination notes that the 
Veteran had a history of left knee arthroscopy with no sequelae.  
The Veteran answered "no" to a history of "trick" or locked 
knee on a Report of Medical History obtained at that time, 
although he did note that he had undergone arthroscopy of the 
left knee in February 1996.  

An August 2004 Report of Medical Examination obtained just prior 
to the Veteran's second period of active duty found that the 
lower extremities were normal.  However, the Veteran responded 
"yes" to a history of knee trouble on a Report of Medical 
History obtained at that time.  The narrative explanation was 
that he had undergone arthroscopic knee surgery in February 1996 
for chondromalacia.  

The Veteran was afforded a VA examination of his left knee 
disability in February 2006.  Although the diagnostic impression 
mistakenly refers to the right knee, the medical history and 
description of the examination report clearly shows that it was 
the left knee that was examined.  The history noted that the 
Veteran had undergone arthroscopic surgery for what was believed 
to have been chondromalacia.  The diagnostic impression noted 
that the Veteran was status post arthroscopic surgery. An X-ray 
study was also noted to have been ordered.  The examiner opined 
that if arthritis was the diagnosis it was at least as likely as 
not that it started during service.  However, the February 2006 
X-ray study found that the knees were normal.  This examiner did 
not provide an opinion regarding whether or not the diagnosis of 
chondromalacia was related to service.  

At the April 2009 hearing, the Veteran testified that he was not 
sure how his left knee pain began.  However, he noted that during 
active service he drove a large truck that transported tanks, and 
he believed it was related to jumping from the cab of his truck 
to the ground that caused the knee problems.  This was a distance 
of about four feet.  The Veteran further testified that he 
sustained a contusion to his knee during service for which he 
received treatment.  He suffered the contusion when he struck his 
knee against the cab of the truck.  However, the Veteran further 
noted that he did not continue to have knee pain following this 
injury, and that the knee pain did not return until many years 
later.  He did report some giving way of the knee prior to his 
1992 discharge.  The Veteran testified that he did not continue 
to go to the doctor during the period between 1992 and his 1996 
surgery because it did not bother him that much, and he was able 
to tolerate what pain he did experience.  He did not go to the 
doctor until the pain became extreme.  At that time, he went to 
his family doctor.  He eventually had arthroscopic surgery in 
February 1996.  He was never told the cause of his knee 
disability at the time of this surgery.  As for the second period 
of service, the Veteran stated that he did not sustain any 
additional injuries, and was only treated for symptomatic pain.  
See Transcript.  

The Veteran was provided an additional VA examination in 
September 2010.  The entire claims folder was reviewed by the 
examiner.  The examiner noted that the only episode of left knee 
pain during active service was in August 1989.  Currently, the 
Veteran was doing relatively well.  He did not use a brace, cane, 
or crutch.  On examination, he had a normal gait, and range of 
motion was from zero to 130 degrees without pain.  There was no 
additional limitation of function due to pain, fatigue, weakness 
or incoordination, and there was no instability.  The diagnosis 
was history of chondromalacia, status post surgery.  It was less 
likely than not that this was connected to the Veteran's active 
service.  The examiner stated that the reason for this opinion 
was "the lack of evidence in the active medical records to 
substantiate this."  

The Board finds that entitlement to service connection for a left 
knee disability is not warranted.  The evidence establishes that 
the Veteran has a current diagnosis of chondromalacia of the left 
knee.  The Veteran was also treated for a left knee contusion in 
service, and has provided credible evidence of repeated trauma to 
the knees as a result of jumping from the cab of his truck.  
However, the evidence does not show that the Veteran sustained a 
chronic left knee disability during service.  Furthermore, the 
evidence is against a finding of a nexus between the Veteran's 
current left knee disability and active service.  

During active service, the Veteran was treated for a contusion of 
the left knee in August 1989, but the remaining service treatment 
records are negative for any follow up treatment or additional 
complaints, and a medical examination conducted six months prior 
to discharge found that the lower extremities were normal.  The 
Veteran testified that he did not continue to experience left 
knee pain following the August 1989 injury.  The evidence is 
contradictory as to whether the Veteran began to experience left 
knee pain again prior to discharge.  He testified at the April 
2009 hearing that he had some giving way of the left knee prior 
to his 1992 discharge.  However, the Board notes that this is 
contradicted by the March 1995 Report of Medical History 
completed by the Veteran for the National Guard.  At that time he 
said his knee problems began in 1994, which would have been at 
least one and a half years after discharge from service.  
Significantly, the lower extremities were normal on clinical 
evaluation at that time.  While the Board notes that the Veteran 
is competent to testify as to his knee symptoms in service, the 
Board must find that this testimony is not credible.  The Board 
is not questioning the Veteran's veracity in making this 
determination, but rather is finding that the medical history 
provided by the Veteran 14 years earlier and therefore closer to 
the onset of the disability in question is likely to be the most 
accurate.  Therefore, the evidence does not show that the Veteran 
had a chronic left knee disability during service.  Moreover, in 
view of the normal findings in 1995, a chronic knee disorder was 
not shown at that time.

The Board must also find that the evidence does not establish 
continuity of symptomatology for reasons similar to those already 
cited.  The Veteran testified that the left knee pain he began to 
experience prior to discharge continued following discharge, and 
eventually led to the February 1996 surgery.  However, the Board 
must again note that the Veteran dated the onset of his left knee 
disability to 1994 in the March 1995 Report of Medical History.  
This would mean that his symptomatology began no earlier than one 
and a half years after discharge.  This constitutes a break in 
the continuity of symptomatology, and therefore does not show a 
nexus between the current disability and active service.  

Finally, the Board notes that a nexus between the Veteran's 
current left knee disability and active service has not been 
established by medical opinion.  The February 2006 VA examiner 
opined that if the Veteran had a current diagnosis of arthritis, 
then it is as likely as not that this arthritis was due to active 
service.  However, an X-ray study obtained at that time shows 
that the Veteran has a normal knee, without evidence of 
arthritis.  The September 2010 examiner was asked to provide an 
opinion as to whether or not the chondromalacia of the left knee 
was related to service.  He opined that it was less likely than 
not that this was connected to the Veteran's active service.  The 
reason supplied for this opinion was "the lack of evidence in 
the active medical records to substantiate this."  The Board is 
unsure if this is a reference to the Veteran's active duty 
medical records or to his medical records as a whole, but the 
outcome is not changed by either interpretation.  The examiner is 
competent to review the record and determine that the evidence 
does not support a finding of service incurrence for the left 
knee chondromalacia.  The Board notes the Veteran's sincere 
disagreement with this determination, but he is not a physician, 
and he is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board concludes that service connection for a left 
knee disability is not established.  

In reaching this decision, the Board notes that service 
connection for the left knee disability by way of aggravation 
during the Veteran's second period of service must be considered.  
However, there is no suggestion of aggravation in the evidence.  
The Veteran does not contend that his disability became worse 
during the second period of service, and reports only treatment 
for symptomatic pain.  The service treatment records for this 
period do not show a single report of left knee injury or 
treatment.  The Board concludes that the evidence does not 
support service connection for the left knee disability by way of 
aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).


ORDER

Entitlement to service connection for a left knee disability is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


